Name: Commission Regulation (EEC) No 2938/79 of 20 December 1979 laying down an implementing rule concerning Regulations (EEC) No 723/78, (EEC) No 1024/78, (EEC) No 1271/78, (EEC) No 1993/78 and (EEC) No 199/79 on the expansion of the markets in milk and milk products
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  marketing;  consumption;  processed agricultural produce
 Date Published: nan

 No L 334/22 Official Journal of the European Communities 28 . 12. 79 COMMISSION REGULATION (EEC) No 2938/79 of 20 December 1979 laying down an implementing rule concerning Regulations (EEC) No 723/78 , (EEC) No 1024/78 , (EEC) No 1271/78 , (EEC) No 1993/78 and (EEC) No 199/79 on the expansion of the markets in milk and milk products Whereas the above Regulations have created diffi ­ culties of interpretation regarding the taking into consideration , for the purposes of the Community contribution , of measures which have been the subject of proposals submitted in accordance with the provi ­ sions of the said Regulations and which were begun before the formal conclusion of the contract ; whereas, for the sake of clarity, it is necessary to specify, in respect of each of the measures in question , the date as from which the expenditure incurred is eligible for the Community contribution ; whereas these dates must be specified in such a way as to cover solely expenditure which could have been incurred with a view to the Community contribution ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ( J ), as last amended by Regulation (EEC) No 1271 /79 (2 ), and in particular Article 4 thereof, Whereas measures within the meaning of Article 4 of Regulation (EEC) No 1079/77 were taken in the following Regulations :  Commission Regulation (EEC) No 723/78 of 10 April 1978 concerning promotional , publicity and market research measures within the Community in respect of milk and milk products (3 ), as last amended by Regulation (EEC) No 1223/78 (4),  Commission Regulation (EEC) No 1024/78 of 19 May 1978 concerning measures to expand the market in Community milk products outside the Community (5 ), as last amended by Regulation (EEC) No 2234/78 (6),  Commission Regulation (EEC) No 1271 /78 of 13 June 1978 concerning measures to improve the quality of milk within the Community (7), as last amended by Regulation (EEC) No 2341 /78 (8),  Commission Regulation (EEC) No 1993/78 of 18 August 1978 concerning measures to develop the use and consumption of milk products of Commu ­ nity origin outside the Community through tech ­ nical and/or commercial assistance (9), as last amended by Regulation (EEC) No 2342/78 ( 10),  Commission Regulation (EEC) No 199/79 of 1 February 1979 extending the promotional and publicity measures referred to in Regulation (EEC) No 723/78 in respect of milk and milk products ( n ), HAS ADOPTED THIS REGULATION : Sole Article Measures which are the subject of a contract and are carried out as from the following dates shall be elig ­ ible for the Community contribution : (a) as regards the promotional and publicity measures referred to in Regulation (EEC) No 723/78 : with effect from 1 January 1978 ; (b) as regards the research work" referred to in Regula ­ tion (EEC) No 723/78 and the measures referred to in Regulations (EEC) No 1024/78 , (EEC) No 1271 /78 and (EEC) No 1993/78 : with effect from the day of its publication in the Official Journal of the European Communities of the Regulation concerned ; (c) as regards the promotional and publicity measures referred to in Regulation (EEC) No 199/79 : with effect from 1 January 1979 . ») OJ No L 131 , 26 . 5 . 1977, p. 6 . 2 ) OJ No L 161 , 29 . 6 . 1979 , p. 11 . 3 ) OJ No L 98 , 11 . 4 . 1978 , p. 5 . 4 ) OJ No L 152, 8 . 6 . 1978 , p. 11 . 5 ) OJ No L 132, 20 . 5 . 1978 , p. 48 . 6) OJ No L 262, 27 . 9 . 1978 , p. 15 . 7) OJ No L 156, 14 . 6 . 1978 , p. 39 . ( 8 ) OJ No L 282, 7 . 10 . 1978 , p . 11 . H OJ No L 230 , 22 . 8 . 1978 , p . 8 . ( 10 ) OJ No L 282, 7 . 10 . 1978 , p . 12 . ('  ) OJ No L 28 , 2 . 2 . 1979 , p . 10 . 28 . 12 . 79 Official Journal of the European Communities No L 334/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Commission Finn GUNDELACH Vice-President